[Cite as State ex rel. Jordan v. Summit Cty. Court of Common Pleas Judge, 2019-Ohio-3082.]


 STATE OF OHIO    )                                               IN THE COURT OF APPEALS
                  )ss:                                            NINTH JUDICIAL DISTRICT
 COUNTY OF SUMMIT )


 STATE EX REL. ROBERT E.                                          C.A. No. 29359
 JORDAN, JR.

        Relator

        v.

 JUDGE OF THE COMMON PLEAS                                        ORIGINAL ACTION IN
 COURT, SUMMIT COUNTY                                             MANDAMUS AND
                                                                  PROCEDENDO
        Respondent



Dated: July 31, 2019



        PER CURIAM.

        {¶1}    Relator, Robert E. Jordan, Jr., has petitioned this Court for writs of

mandamus and procedendo to compel Respondent to rule on the motion to vacate a void

judgment he filed. Respondent, Judge Kelly McLaughlin, as the successor to the original

trial court judge, has answered, moved for summary judgment, and provided this Court

with a copy of her order ruling on the motion to vacate. Because the motion has been

ruled on, Mr. Jordan’s claim is moot, and this Court dismisses his petition.

        {¶2}    In order to obtain a writ of mandamus, Mr. Jordan must demonstrate that

he has a clear legal right to the relief requested, that the judge has a clear legal duty to

provide it, and that there is no adequate remedy available in the ordinary course of law.
                                                                               C.A. No. 29359
                                                                                   Page 2 of 3

State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-69, ¶ 6. Similarly, to obtain

a writ of procedendo, Mr. Jordan must establish that he has a clear legal right to require

the judge to proceed, that the judge has a clear legal duty to proceed, and that there is no

adequate remedy available in the ordinary course of law. State ex rel. Ward v. Reed, 141
Ohio St. 3d 50, 2014-Ohio-4512, ¶ 9, citing State ex rel. Sherrills v. Cuyahoga Cty. Court

of Common Pleas, 72 Ohio St. 3d 461, 462 (1995). Mandamus and procedendo are the

appropriate remedies when a court has refused to render a judgment or has unnecessarily

delayed proceeding to judgment. See, e.g., State ex rel. CNG Financial Corp. v. Nadel,

111 Ohio St. 3d 149, 2006-Ohio-5344, ¶ 20. It is well-settled that mandamus and

procedendo will not “compel the performance of a duty that has already been performed.”

State ex rel. Grove v. Nadel, 84 Ohio St. 3d 252, 253, 1998-Ohio-541.

       {¶3}   Mr. Jordan sought writs of mandamus and procedendo to order the judge to

rule on his motion to vacate. This Court may consider evidence outside the complaint to

determine that an action is moot. State ex rel. Nelson v. Russo, 89 Ohio St. 3d 227, 228

(2000). According to Judge McLaughlin’s motion to dismiss, and a review of the trial

court docket, Judge McLaughlin ruled on Mr. Jordan’s motion to vacate. Accordingly,

this matter is moot.
                                                                               C.A. No. 29359
                                                                                   Page 3 of 3

       {¶4}   Because Mr. Jordan’s claim is moot, his petition is dismissed. Costs are

taxed to Mr. Jordan. The clerk of courts is hereby directed to serve upon all parties not

in default notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).




                                                  THOMAS A. TEODOSIO
                                                  FOR THE COURT

CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

ROBERT E. JORDAN, JR., Pro se, Relator.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant
Prosecuting Attorney, for Respondent.